Citation Nr: 0126663	
Decision Date: 11/21/01    Archive Date: 11/27/01	

DOCKET NO.  01-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for allergic rhinitis on a 
secondary basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from June 1981 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied service connection for 
allergic rhinitis as secondary to the veteran's service-
connected status post septoplasty due to post-traumatic 
septal deviation.

The veteran perfected an appeal from an April 1999 RO 
decision denying a compensable evaluation for the veteran's 
service-connected status post septoplasty due to traumatic 
septal deviation.  In a signed written statement, received in 
July 2000, the veteran indicated that he desired to withdraw 
his appeal of the denial of an increased rating.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (2001).  The veteran's July 2000 signed written 
statement constitutes a withdrawal of his substantive appeal 
with respect to the issue of a compensable evaluation for his 
service-connected status post septoplasty due to traumatic 
septal deviation.  Therefore, this issue is no longer in 
appellate status and will not be considered by the Board.  

In a July 2000 statement the veteran indicated a desire to 
claim service connection for allergic rhinitis due to the 
trauma he experienced in service and the surgical 
reconstruction performed at the VA Medical Center in San 
Juan, Puerto Rico, in February 1998.  The record does not 
appear to reflect that the RO has adjudicated the claim of 
entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  
In light of the veteran's assertion that his allergic 
rhinitis is a result of the surgical reconstruction performed 
at the VA Medical Center in San Juan, Puerto Rico, the issue 
of entitlement to the payment of disability compensation for 
allergic rhinitis pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is referred to the RO for its consideration.


REMAND

The August 2000 RO decision found that the veteran's claim of 
entitlement to service connection for allergic rhinitis on a 
secondary basis was not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran 
submitted an August 2000 statement from a private health care 
provider, indicating that the veteran has allergic rhinitis 
and that this could be the result of a post-traumatic septal 
deviation.  

The record reflects that the veteran was afforded a VA 
examination in February 1999.  The report of this examination 
indicates diagnoses including allergic rhinitis, but does not 
reflect the etiology of the veteran's allergic rhinitis.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
have been fully complied with and 
satisfied.  See also recently published 
regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling 
statute.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any currently manifested 
allergic rhinitis.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any currently manifested 
allergic rhinitis is related to the 
veteran's active service, including 
traumatic septal deviation, or whether 
currently manifested allergic rhinitis is 
proximately due to or the result of, or 
been chronically worsened by, the 
veteran's service-connected status post 
septoplasty due to post-traumatic septal 
deviation.  If the veteran's allergic 
rhinitis cannot be medically linked or 
attributed to the veteran's military 
service, including traumatic septal 
deviation, or cannot be medically linked 
or attributed to his service-connected 
status post septoplasty due to post-
traumatic septal deviation, the examiner 
should clearly and specifically so 
indicate in the examination report.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




